Cropsey, J.
Motion to retax costs in foreclosure of tax lien. The clerk disallowed an item of $125 for searches paid the title company. Section 3256 of the Code of Civil Procedure makes amount paid for “ searches ” made by a title company a taxable dis*451bursement in counties in which the office of county-clerk or register is a salaried one. The provision, however, does not mean the charges for an examination of the title to the property. The search made in this case is virtually an examination of the title. Hence the item was properly disallowed. Furthermore, by the provisions of the act of the legislature relating to the county clerk of Queens county (the county in question) the fees to be charged by title companies are limited to “ one-fourth of the fees now allowed by law to the county clerk for such service.” Laws of 1912, chap. 540. These the clerk offered to tax.
Motion denied.